Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 1 of 39




                    EXHIBIT 1
              (IPR institution decision
           for U.S. Patent No. 8,869,444)
    Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 2 of 39
Trials@uspto.gov                                                   Paper 10
571-272-7822                                            Date: June 25, 2020


       UNITED STATES PATENT AND TRADEMARK OFFICE


         BEFORE THE PATENT TRIAL AND APPEAL BOARD


                               SIG SAUER INC.,
                                  Petitioner,

                                     v.

                           NST GLOBAL, LLC,
                             Patent Owner.


                              IPR2020-00423
                            Patent 8,869,444 B2



Before PATRICK R. SCANLON, JAMES J. MAYBERRY, and
ALYSSA A. FINAMORE, Administrative Patent Judges.
MAYBERRY, Administrative Patent Judge.


                                DECISION
                Granting Institution of Inter Partes Review
                              35 U.S.C. § 314

                          I.    INTRODUCTION
   A. Background and Summary
      SIG SAUER, Inc. (“Petitioner”), filed a Petition (“Pet.”) requesting
inter partes review of claims 1–14 (the “Challenged Claims”) of U.S. Patent
No. 8,869,444 B2 (Ex. 1001, the “’444 patent”). Paper 1. Patent Owner,
NST Global, LLC, dba SB Tactical, filed a Preliminary Response (“Prelim.
      Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 3 of 39
IPR2020-00423
Patent 8,869,444 B2
Resp.”) to the Petition. Paper 9. We have authority under 35 U.S.C. § 314
to determine whether to institute review. See also 37 C.F.R. § 42.4(a)
(permitting the Board to institute trial on behalf of the Director).
        To institute an inter partes review, we must determine that the
information presented in the Petition shows “a reasonable likelihood that the
petitioner would prevail with respect to at least 1 of the claims challenged in
the petition.” 35 U.S.C. § 314(a). For the reasons set forth below, upon
considering the Petition, Preliminary Response, and evidence of record, we
institute an inter partes review.
     B. Real Parties in Interest
        Petitioner identifies itself, “its parent company SIG SAUER US
Holding LP, and that company’s parent companies, L&O Finance GmbH
and SIG SAUER Management LLC” as real parties in interest. Pet. 28.
Patent Owner identifies itself as the sole real party in interest. Paper 6, 1.
     C. Related Matters
        Petitioner identifies NST Global, LLC v. Ewer Enterprises LLC, No.
8:15-cv-00935 (M.D. Fla.), NST Global, LLC v. SIG SAUER Inc. No. 1:19-
cv-00121 (D. Del.), and NST Global, LLC v. SIG SAUER Inc., No. 1:19-cv-
00792 (D. N.H.), as matters related to the ’444 patent. Pet. 28. Petitioner
also identifies an inter partes review petition challenging U.S. Patent
No. 9,354,021 B2 (the “’021 patent”), a patent related to the ’444 patent.1
Id. at 29.
        Patent Owner identifies civil action No. 1:19-cv-00792 and the inter
partes review challenging the ’021 patent as the only related matters.
Paper 6, 1.


1
    This proceeding is IPR2020-00424.

                                        2
    Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 4 of 39
IPR2020-00423
Patent 8,869,444 B2
   D. The ’444 Patent
      The ’444 patent, titled “Forearm-Gripping Stabilizing Attachment for
a Handgun,” issued October 28, 2014, from an application filed February 25,
2013, and claims priority to a provisional application, filed November 27,
2012. Ex. 1001, codes (54), (45), (22), (60), 1:7–9. The ’444 patent is
directed to “a forearm-gripping stabilizing attachment for a handgun that
secures to a rearward end of the handgun frame and engages a user’s
forearm.” Id. at 1:14–17. We reproduce Figures 1 and 2 from the
’444 patent below.




      Figure 1 depicts “a side elevation view of the forearm-gripping
stabilizing attachment for a handgun . . ., illustrating the stabilizing
attachment in use and attached to a handgun.” Ex. 1001, 2:46–50. Figure 2
depicts “a partial rear elevation view of the forearm gripping stabilizing
attachment for a handgun of F[igure] 1.” Id. at 2:51–52. Stabilizing
attachment 10 includes unitary body 14 having upper body portion 20 and
lower body portion 22. Id. at 3:32–40.
      Upper body portion 20 includes passage 24 that, in the embodiment of
Figure 1, extends completely through upper body portion 20. Ex. 1001,


                                        3
     Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 5 of 39
IPR2020-00423
Patent 8,869,444 B2
3:46–48; cf. id. at Fig. 4 (depicting passage 24 not extending completely
through upper body portion 20). “Passage 24 provides for the telescopic
insertion of a portion of . . . handgun 12 therein to secure or mount the
stabilizing attachment 10 to the handgun.” Id. at 3:48–51. Passage 24 may
retain buffer tube 26 2 by friction. Id. at 3:62–65.
       Lower body portion 22 includes opposed flaps 28, 30. Ex. 1001,
3:66–67. The flaps are spaced to form gap 32, which receives a user’s
forearm 34. Id. at 4:1–4. “Flaps 28 and 30, being of the semi-rigid
elastomeric material, conform to the user’s forearm 34.” Id. at 4:4–6.
       Strap 36 encircles flaps 28, 30 and the user’s forearm to secure
stabilizing attachment 10 to the user. Ex. 1001, 4:10–12. The strap of
Figure 1 encircles the flaps but not passage 24. Id. at 4:15–17, Figs. 1, 2.
Other embodiments describe other strap configurations, including
configurations that encircle the flaps and passage 24. See, e.g., id. at Figs. 5,
6 (depicting strap 36 encircling flaps 28, 30 and passage 24).
    E. Illustrative Claims
       Of the Challenged Claims, claims 1, 6, and 10 are independent claims.
Ex. 1001, 5:66–6:16, 6:29–46, 6:54–7:3. Claim 1, reproduced below, is
representative.
       1.     A forearm-gripping stabilizing attachment for a handgun,
       the handgun having a support structure extending rearwardly
       from the rear end of the handgun, the forearm-gripping
       stabilizing attachment, comprising:
              a body having a front end, a rear end, an upper portion, a
       lower portion, and a passage longitudinally extending within said

2
  The ’444 patent also associates reference numeral “16” with the buffer
tube. See Ex. 1001, 3:62–65. We understand from the figures and
description that item “16” is the forward end of body 14 and item “26” is the
buffer tube. See id. at 3:35–36, 3:51–53, Fig. 1.

                                        4
      Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 6 of 39
IPR2020-00423
Patent 8,869,444 B2
        upper portion and at least through said front end of said body, the
        support structure of the handgun being telescopically receivable
        by said passage;
              said lower portion being bifurcated so as to define a pair
        of spaced flaps between which a user’s forearm is received when
        securing the stabilizing attachment to the user’s forearm; and
              a strap connected to said body, said strap securing said
        spaced flaps to retain the user’s forearm between said spaced
        flaps when the stabilizing attachment is secured to a user’s
        forearm.
Id. at 5:66–6:16. Claim 6 differs from claim 1 in that it recites a support
structure in the body of the claim. Id. at 6:29–46. Claim 10 recites similar
subject matter as claim 1. Id. at 6:54–7:3.
     F. Prior Art and Asserted Grounds
        Petitioner asserts that the Challenged Claims are unpatentable based
on four grounds:
     Claims Challenged     35 U.S.C. §                References/Basis
    1–14                   103(a)            Forjot
                                                  3

    1–14                   103(a)            Forjot, Baricos4
    1–14                   103(a)            Forjot, Morgan 5
    1–14                   103(a)            Forjot, Deckard6
        Petitioner also relies on the declaration testimony of Mr. John Nixon.
Ex. 1002. Patent Owner relies on testimony from Dr. Joshua Harrison.
Ex. 2001.
        The following subsections provide a brief description of the asserted
prior art references.


3
  Forjot, FR 899,565, published June 5, 1945 (Ex. 1008, “Forjot”). Exhibit
1008 is a certified English translation of Exhibit 1007. See Ex. 1008, 1.
4
  Baricos, et al., US 5,852,253, issued December 22, 1998 (Ex. 1009,
“Baricos”).
5
  Morgan, US 6,016,620, issued January 25, 2000 (Ex. 1010, “Morgan”).
6
  Deckard, US 3,793,759, issued February 26, 1974 (Ex. 1011, “Deckard”).

                                         5
    Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 7 of 39
IPR2020-00423
Patent 8,869,444 B2
      1. Forjot
      Forjot, titled “Cuff and stabilizing plate to improve the use and firing
of underwater weapons,” published June 5, 1945 from a grant on August 28,
1944. Ex. 1008, 1.7 We reproduce Forjot’s Figures 1 and 2, below.




      Figure 1 (a portion of which is reproduced above), depicts “the
respective positions of the cuff on the stabilization plate on an underwater
pistol or rifle.” Ex. 1008, 1:45–47. Figure 2 depicts “a front view of the
cuff.” Id. at 1:48. Cuff 1, “preferably made of stainless steel and of a
suitable thickness to obtain a certain elasticity . . . is intended to make [a]
weapon integral with the arm” of a user. Id. at 2:3–6.
      Cuff 1 is attached to butt 5 of the gun through tube 2 and joint 6.
Ex. 1008, 2:6–11. Screw 3 is used to tighten cuff 1 to tube 2 and to adjust
opening 4. Id. at 2:6–9.
      2. Baricos
      Baricos, titled “Personal Firearm System,” issued December 22, 1998.
Ex. 1009, codes (54), (45). We reproduce Baricos’s Figures 1 and 2, below.




7
  We refer to the page number of the patent disclosure of Exhibit 1008
(which has two pages of disclosure and three pages of drawings) when
referencing Forjot. Page 1 of the patent appears on page 2 of Exhibit 1008,
with page 1 being the translator’s declaration. When appropriate, we also
include the line numbers in our citation, in the form page:lines.

                                        6
    Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 8 of 39
IPR2020-00423
Patent 8,869,444 B2




      Figure 1 depicts “a diagrammatic perspective view of a firearm
system in accordance with [Baricos’s] invention carried beneath the forearm
of a user,” and Figure 2 depicts “a diagrammatic longitudinal axial section
view of a firearm system.” Ex. 1009, 1:54–58. Relevant to our analysis,
Baricos’s firearm system includes forearm or elbow cradle 230 having strap
232. Id. at 2:36–37, 2:47–49. “[S]trap 232 [is] designed to surround the
user’s forearm, in front of the elbow, as can be seen in F[igure] 1.” Id. at
2:48–49.




                                       7
    Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 9 of 39
IPR2020-00423
Patent 8,869,444 B2
      3. Morgan
      Morgan, titled “Arm and Hand Gun Support Apparatus,” issued
January 25, 2000. Ex. 1010, codes (54), (45). Morgan is directed to “a
support that is mounted onto the arm to steady the aim of a hand gun user.”
Id. at 1:9–10. We reproduce Morgan’s Figures 1, 7, and 8, below.




      Figure 1 depicts “a perspective illustration of the preferred
embodiment of [Morgan’s] arm and hand gun support apparatus.” Ex. 1010,
3:52–53. Figures 7 and 8 depict “a frontal view of the wrist support” and “a
frontal view of the forearm support,” respectively. Id. at 4:1–2. Wrist
support 136 and forearm support 138 are made of a rigid plastic. Id. at 5:51–
53. Each support includes a pair of straps 142, with one end of the strap
(end 146) attached to the support and the other end (end 144) having fastener
152. Id. at 5:53–58.
      4. Deckard
      Deckard, titled “Concealed Pistol Mounting,” issued February 26,
1974. Ex. 1011, codes (54), (45). We reproduce Deckard’s Figures 1 and 4,
below.

                                      8
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 10 of 39
IPR2020-00423
Patent 8,869,444 B2




      Figure 1 depicts “a front view of [Deckard’s] device in the released
mode.” Ex. 1011, 1:45–46. Figure 4 depicts a “cross-section of the device
taken at line 4—4 of F[igure] 1.” Relevant to our analysis, mounting unit 10
includes straps 13, 14, which fasten mounting unit 10 to forearm 26, by
encircling the user’s arm. Id. at 1:61–62.


                               II. ANALYSIS
   A. Applicable Law
      Petitioner’s asserted grounds of unpatentability are based on
obviousness under 35 U.S.C. § 103(a).
      Section 103(a) forbids issuance of a patent when “the differences
      between the subject matter sought to be patented and the prior art
      are such that the subject matter as a whole would have been
      obvious at the time the invention was made to a person having
      ordinary skill in the art to which said subject matter pertains.”
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). The question of
obviousness is resolved on the basis of underlying factual determinations,
including: (1) the scope and content of the prior art; (2) any differences
between the claimed subject matter and the prior art; (3) the level of ordinary
skill in the art; and (4) when available, objective evidence, such as
commercial success, long felt but unsolved needs, and failure of others.
Graham v. John Deere Co., 383 U.S. 1, 17–18 (1966).
      “[O]bviousness must be determined in light of all the facts, and . . . a
given course of action often has simultaneous advantages and disadvantages,

                                       9
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 11 of 39
IPR2020-00423
Patent 8,869,444 B2
and this does not necessarily obviate motivation to combine” teachings from
multiple references. Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165
(Fed. Cir. 2006) (emphasis added); see also PAR Pharm., Inc. v. TWI
Pharms., Inc., 773 F.3d 1186, 1196 (Fed. Cir. 2014) (“The presence or
absence of a motivation to combine references in an obviousness
determination is a pure question of fact.”).
   B. Level of Ordinary Skill in the Art
      The level of skill in the art is “a prism or lens” through which we view
the prior art and the claimed invention. Okajima v. Bourdeau, 261 F.3d
1350, 1355 (Fed. Cir. 2001). Petitioner contends that a person having
ordinary skill in the art at the time of the invention “would typically have a
bachelor’s degree in mechanical engineering and 2-3 years of experience in
handgun use, procurement, repair, design, or manufacturing.” Pet. 10–11
(referencing Ex. 1002 ¶ 37). Patent Owner contends that the level of
ordinary skill in the art pertaining to the ’444 patent
      is that of a designer or experienced user of modern firearms
      accessories. The requisite knowledge and experience could be
      obtained through completion of a bachelor’s degree in an
      engineering field, followed by some relevant experience
      designing or using accessories for modern firearms, for example.
      Alternatively, the same or an equivalent level of skill in the art
      could be obtained by nonprofessional firearms owners, users, or
      collectors who have substantial experience configuring and
      shooting modern firearms and related accessories, even without
      the benefit of any college education.
Prelim. Resp. 2 (referencing Ex. 2001 ¶ 11).
      We understand Patent Owner to contend that the level of
ordinary skill may be obtained through an engineering degree and
some experience in designing or using firearm accessories and that



                                       10
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 12 of 39
IPR2020-00423
Patent 8,869,444 B2
same level of skill could, alternatively, be achieved through additional
experience without having a degree.
      We agree, generally, with Patent Owner that additional experience
may be substituted for an engineering degree. We note, however, that
phrases such as “some relevant experience” and “substantial experience” are
not helpful in our analysis, as they are vague. Patent Owner does not
provide any measure to what constitutes “some” or “substantial” experience.
      Accordingly, for the purposes of this Decision, we determine that the
level of ordinary skill in the art of the ’444 patent is a bachelor’s degree in
mechanical (or similar type of) engineering and 2 to 3 years of experience in
handgun use, procurement, repair, design, or manufacturing and that an
equivalent level of skill may be obtained with additional experience without
an engineering degree. This definition is consistent with the prior art of
record and the skill reflected in the Specification of the ’444 patent.
   C. Claim Construction
      In inter partes reviews, we interpret a claim “using the same claim
construction standard that would be used to construe the claim in a civil
action under 35 U.S.C. 282(b).” 37 C.F.R. § 42.100(b) (2019). Under this
standard, we construe the claim “in accordance with the ordinary and
customary meaning of such claim as understood by one of ordinary skill in
the art and the prosecution history pertaining to the patent.” Id.
      Both parties contend that no claim term needs to be construed
expressly and that the terms of the Challenged Claims should be afforded
their ordinary and customary meaning. Pet. 11; Prelim. Resp. 5. We
agree—we need not expressly construe any claim term to resolve the parties’
dispute at this stage of the proceeding, that is, whether the information in the
Petition shows a reasonable likelihood that Petitioner would prevail with

                                       11
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 13 of 39
IPR2020-00423
Patent 8,869,444 B2
respect to at least one of the claims challenged in the Petition. See Nidec
Motor Corp. v. Zhongshan Broad Ocean Motor Co., 868 F.3d 1013, 1017
(Fed. Cir. 2017).
   D. Ground 1: Claims 1–14 as Allegedly Obvious Over Forjot
      Petitioner contends that Forjot, in combination with the knowledge of
a person having ordinary skill in the art, renders obvious the subject matter
of independent claims 1, 6, and 10 and dependent claims 2–5, 7–9, and 11–
14. Pet. 2, 16–25. In the subsections below, we discuss the scope and
content of the prior art and any differences between the claimed subject
matter and the prior art, on a limitation-by-limitation basis. We also discuss
Patent Owner’s objective evidence of nonobviousness.
      1. Independent claims 1, 6, and 10
          a) Claim 1
      The preamble of claim 1 recites “[a] forearm-gripping stabilizing
attachment for a handgun, the handgun having a support structure extending
rearwardly from the rear end of the handgun.” Ex. 1001, 5:66–6:2.
Petitioner contends that Forjot’s cuff corresponds to the recited forearm-
gripping stabilizing attachment and that Forjot’s cuff is for a handgun.
Pet. 16–17 (referencing Ex. 1008, 2:3–7, 2:51–52; Ex. 1002 ¶¶ 45, 46).
Petitioner adds that Forjot’s cuff is attached to a tube, corresponding to the
recited support structure. Id. at 17; see also Ex. 1008, Fig. 1 (depicting tube
2 extending rearwardly from a gun).
      We have reviewed Petitioner’s contentions and determine that
Petitioner has made a sufficient showing, at this stage of the proceeding, that
Forjot discloses the subject matter of the preamble of claim 1. Patent Owner
does not dispute Petitioner’s contentions with respect to the preamble of
claim 1 at this time.

                                      12
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 14 of 39
IPR2020-00423
Patent 8,869,444 B2
      Claim 1 also recites “a body having a front end, a rear end, an upper
portion, a lower portion, and a passage longitudinally extending within said
upper portion and at least through said front end of said body, the support
structure of the handgun being telescopically receivable by said passage.”
Ex. 1001, 6:3–7 (the “body” limitation of claim 1). Petitioner contends that
Forjot discloses the subject matter of the “body” limitation of claim 1 and
provides an annotated version of a portion of Forjot’s Figure 1 in support of
its contention. Pet. 18 (referencing Ex. 1002 ¶ 49). We reproduce this
annotated figure, below.




This annotated figure provides a portion of Forjot’s Figure 1 depicting cuff 1
and tube 2, with annotations pointing to the recited components of the
recited “body.” Petitioner adds that “Fig[ure] 1 of Forjot also shows ‘the
support structure of the handgun [tube 2] telescopically receivable by said
passage.’” Id. (referencing Ex. 1008, 2:6–7; Ex. 1002 ¶ 50).
      Patent Owner argues that Forjot does not show that tube 2 is
telescopically receivable by the passage. Prelim. Resp. 37–38. Patent
Owner argues that tube 2 “is shown in dotted lines, which does not allow for
proper visual identification of its features.” Id. at 37. Patent Owner adds




                                      13
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 15 of 39
IPR2020-00423
Patent 8,869,444 B2
that Forjot describes cuff 1 as being “attached to the rear end of” tube 2. Id.
at 38 (referencing Ex. 2001 ¶¶ 22–23).
      We have considered Patent Owner’s argument, but do not find it
sufficient, at this stage of the proceeding, to demonstrate a deficiency in
Petitioner’s position. As Patent Owner recognizes, tube 2 is shown with
dashed lines in Forjot’s Figure 1. See Ex. 1008, Fig. 1; see also id. at 1:45–
47 (indicating that Figure 1 shows “an underwater pistol or rifle . . . by
dashed lines”). Forjot’s Figure 1 shows the dashed lines continuing inside of
the alleged passage of cuff 1. See id. at Fig. 1. Also, Forjot does not merely
state that cuff 1 is attached to the rear end of tube 2, as Patent Owner argues;
Forjot discloses that tube 2 is attached to cuff 1 by tightening screw 3, which
also adjusts opening 4. Id. at 2:6–9, Fig. 2. As can be seen in Figures 1 and
2, tube 2 would need to extend into the upper portion of cuff 1 to be secured
by screw 3.
      We determine that Petitioner has made a sufficient showing, at this
stage of the proceeding, that Forjot discloses the subject matter of the
“body” limitation of claim 1.
      Claim 1 also recites “said lower portion being bifurcated so as to
define a pair of spaced flaps between which a user’s forearm is received
when securing the stabilizing attachment to the user’s forearm.” Ex. 1001,
6:8–11 (the “lower portion” limitation). Petitioner contends that Forjot’s
cuff 1 includes a bifurcated lower portion defining flaps that receive a user’s
forearm. Pet. 18–19 (referencing Ex. 1008, 2:27–31, Fig. 2; Ex. 1002 ¶¶ 51,
52); compare Ex. 1008, Fig. 2 (showing a view of cuff 1 from the front of
the cuff) with Ex. 1001, Fig. 2 (showing a rear elevation view of an
exemplary embodiment having a bifurcated lower portion that defines flaps).



                                       14
    Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 16 of 39
IPR2020-00423
Patent 8,869,444 B2
       We have reviewed Petitioner’s contentions and determine that
Petitioner has made a sufficient showing, at this stage of the proceeding, that
Forjot discloses the subject matter of the “lower portion” limitation of
claim 1. Patent Owner does not dispute Petitioner’s contentions with respect
to this limitation at this time.
       Finally, claim 1 recites “a strap connected to said body, said strap
securing said spaced flaps to retain the user’s forearm between said spaced
flaps when the stabilizing attachment is secured to a user’s forearm.”
Ex. 1001, 6:12–15 (the “strap” limitation). Petitioner acknowledges that
Forjot does not disclose the recited strap. Pet. 19. Petitioner contends that
“[u]sing straps to secure a firearm support to a user’s forearm, however, was
known and obvious at the time the ’444 patent was filed.” Id. (referencing
Ex. 1002 ¶ 53).
       Mr. Nixon declares that “[s]traps have been used in firearms
throughout history.” Ex. 1002 ¶ 40. Mr. Nixon explains that “[r]ifle
shooters are trained to wrap their rifle sling (strap) around their support arm
(left arm for a right handed shooter) to enhance the support that they give to
the rifle, thereby minimizing perturbations, and maximizing accuracy.” Id.;
see also Ex. 1013 (U.S. Marine Corp. Rifle Marksmanship manual).
       Further in support of its position, Petitioner argues that the ’444 patent
Specification “acknowledges” that straps to secure a firearm support to a
user’s forearm were known and obvious, with the Specification stating,
“[o]ne of ordinary skill in the art will readily appreciate the function of strap
36 and recognize many suitable arrangements for the purpose of securing the
body 14 about a user’s forearm.” Pet. 19–20 (quoting Ex. 1001, 4:19–22).




                                       15
      Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 17 of 39
IPR2020-00423
Patent 8,869,444 B2
Petitioner explains that the patentee added the “strap” limitation during
prosecution to overcome Owen 8. Id. at 20.
         Petitioner reasons that
         Forjot is concerned with the same goal as the ’444 patent, i.e., to
         stabilize and aim a handgun. . . . It would have been obvious to
         one having ordinary skill in the art to add a strap to Forjot
         because it was well known to use straps in general to
         mechanically secure one element to another, and the use of straps
         to secure guns and gun supports to a user were notoriously well
         known. It would have been a simple task to add a strap to Forjot.
         . . . The use of straps to secure firearms has been known for
         centuries and the stated goal of Forjot is to “rigidly hold the
         forearm.” The motivation for the modification is suggested by
         Forjot and the added strap is being used for its known purpose.
         . . . This is simply using a well-known structure in a well-known
         way and therefore obvious.
Pet. 20–21 (citations omitted) (referencing Ex. 1002 ¶¶ 55–56; Ex. 1008,
2:57).
         Patent Owner argues that modifying Forjot by adding a strap would
render Forjot inoperable for its intended purpose. Prelim. Resp. 34–37.
Patent Owner argues that the intended purpose is “preventing injury to a
hunter by providing for quick release and allowing for easy and quick
engagement.” Id. at 34 (referencing Ex. 2001 ¶¶ 12–13, 19–21). Patent
Owner adds that “Forjot expressly confirms that ‘quick release’ is a feature
generally desired by spear hunters.” Id. at 35; see also Ex. 1008, 1:5–16.
Patent Owner argues, “if the hunter’s forearm can be easily and quickly
engaged in the cuff by bending, the hunter’s forearm can also be quickly and
easily disengaged from the cuff by bending,” illustrating the quick-release
nature of Forjot’s cuff. Prelim. Resp. 35 (referencing Ex. 1002 ¶ 20).


8
    Owen, Jr., US 4,196,742, issued April 8, 1980 (Ex. 1005, “Owen”).

                                         16
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 18 of 39
IPR2020-00423
Patent 8,869,444 B2
      We have considered Patent Owner’s argument, but do not find it
sufficient, at this stage of the proceeding, to demonstrate a deficiency in
Petitioner’s position. We recognize that combinations that render a prior art
apparatus “inoperable for its intended purpose,” may fail to support a
conclusion of obviousness. In re Gordon, 733 F.2d 900, 902 (Fed. Cir.
1984). On the current record, we determine that Patent Owner too narrowly
defines Forjot’s intended purpose. Instead, we preliminarily determine that
Forjot’s intended purpose is to “give [an] underwater pistol and rifle the
rigidity sought after to ensure aim, but . . . without using the shoulder” or
“make [a] weapon integral with the arm.” Ex. 1008, 1:32–36, 2:5–6.
      Also, we are not convinced, on the current record, of Patent Owner’s
reading of the phrase “quick release” in Forjot. We reproduce the first three
sentences from the paragraph of interest from Forjot, below.
             Up until now, an underwater weapon could only be used
      by launching a projectile which is always connected to the
      weapon by a link. To maximize the possibility of capturing the
      prey, it is necessary to approach it as closely and as quickly as
      possible, which constitutes a difficulty, because in water, all
      movements performed are slower than in air. These inevitable
      conditions have led specialists of this type of hunting to use
      weapons that are small, compact, quick release, and yet
      sufficiently accurate when hunting to quickly secure the prey,
      even if of a small size, but despite successful achievements, the
      hazards of hunting remain constant.
Ex. 1008, 1:5–16. We discern nothing from this disclosure to suggest that
“quick release” means to release a weapon attached to a user quickly. This
language is discussing the prior art, which encompassed rifles that are
shouldered by the user or pistols supported by the user’s wrist and, as such,
are not connected to the user and would not need any quick release feature.
See id. at 1:17–31. We preliminarily determine, on the limited record before


                                       17
      Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 19 of 39
IPR2020-00423
Patent 8,869,444 B2
us, that another likely reading of Forjot’s “quick release” language is the
quick release of the projectile, since the hunter must “quickly secure the
prey.” See id. at 1:11–16. Also weighing against Patent Owner’s reading of
Forjot is the fact that Forjot’s invention uses screw 3 to reduce opening 4
when the user’s arm engages cuff 1. Ex. 1008, 2:5–9. As such, once
screw 3 is tightened, cuff 1 would not be as easily disengaged as it is
engaged on the hunter’s forearm, contrary to Patent Owner’s argument.
        Patent Owner next contends that using straps to secure a firearm
support was not known and obvious. Prelim. Resp. 38. Patent Owner
criticizes Petitioner’s reliance of language from the Specification (Ex. 1001,
4:19–22). Id. at 38–39. Although we agree with Patent Owner, on the
limited record before us, that the language in the ’444 patent relied upon by
Petitioner does not amount to an admission that using straps to secure a
firearm support was known and obvious, we determine that Patent Owner’s
argument is not sufficient, at this stage of the proceeding, to demonstrate a
deficiency in Petitioner’s position as a whole.
        Also, we find Patent Owner’s contentions directed to the use of slings
inapposite. See Prelim. Resp. 40–41. In the prosecution history relied on by
Patent Owner, the examiner identified Johnson’s 9 buttstock sling as the
recited body, not the strap. Ex. 1003, 65–66. Because the examiner never
considered Forjot, we cannot conclude, on the record before us, that the
examiner would not have considered the combination of Johnson’s strap and
Forjot’s cuff.
        We determine that Petitioner has made a sufficient showing, on the
current record, that its proposed modification employs a known structure (a


9
    Johnson, US 7,059,502 B2, issued June 13, 2006 (Ex. 1004, “Johnson”).

                                      18
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 20 of 39
IPR2020-00423
Patent 8,869,444 B2
strap) for its established function. See Pet. 14–16, 20–21; cf. KSR Int’l Co.,
550 U.S. at 417 (“[A] court must ask whether the improvement is more than
the predictable use of prior art elements according to their established
functions.”). Also, based on the current record, we determine the prior art of
record supports Petitioner’s position that it was known to use straps to
secure a gun to a user’s forearm. See, e.g., Ex. 1009, Fig. 1 (depicting a
strap used to secure a user’s forearm to a weapon); Ex. 1010, Figs. 1, 7, 8
(using straps to secure a support structure for a gun to a user’s forearm);
Ex. 1011, Fig. 1 (same); see also Pet. 14–16 (discussing strap references).
      Patent Owner presents objective evidence that purports to demonstrate
a long-felt, yet unresolved, need for the invention; industry praise;
commercial success; skepticism in the industry for the invention; copying;
and licensing. Prelim. Resp. 60–66. We must always consider, as part of an
obviousness inquiry, this type of objective evidence, or secondary
considerations evidence, when present. Transocean Offshore Deepwater
Drilling, Inc. v. Maersk Drilling USA, Inc., 699 F.3d 1340, 1349 (Fed. Cir.
2012). Notwithstanding what the teachings of the prior art would have
suggested to one with ordinary skill in the art at the time of the patent’s
invention, the totality of the evidence submitted, including objective
evidence of nonobviousness, may lead to a conclusion that the challenged
claims would not have been obvious to one with ordinary skill in the art. In
re Piasecki, 745 F.2d 1468, 1471–72 (Fed. Cir. 1984). Secondary
considerations may include long-felt but unsolved need, failure of others,
unexpected results, commercial success, copying, licensing, and praise. See
Graham, 383 U.S. at 17–18; Leapfrog Enters., Inc. v. Fisher–Price, Inc.,
485 F.3d 1157, 1162 (Fed. Cir. 2007).



                                       19
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 21 of 39
IPR2020-00423
Patent 8,869,444 B2
      “For objective evidence to be accorded substantial weight, its
proponent must establish a nexus between the evidence and the merits of the
claimed invention.” In re GPAC Inc., 57 F.3d 1573, 1580 (Fed. Cir. 1995).
The Board uses a two-step analysis in evaluating nexus between the claimed
invention and objective evidence. Lectrosonics, Inc. v. Zaxcom, Inc.,
IPR2018-01129, Paper 33 at 33 (PTAB Jan. 24, 2020) (precedential). We
first consider whether the patent owner has demonstrated “that its products
are coextensive (or nearly coextensive) with the challenged claims,”
resulting in a rebuttable presumption of nexus. Id. If not, that “does not end
the inquiry into secondary considerations”; “the patent owner is still
afforded an opportunity to prove nexus by showing that the evidence of
secondary considerations is the ‘direct result of the unique characteristics of
the claimed invention.’” Id. (quoting Fox Factory, v. SRAM, LLC, 944 F.3d
1366, 1373–75 (Fed. Cir. 2019)). The patent owner may do so by
demonstrating that the objective evidence is the result of some aspect of the
claim (not already in the prior art) or the claimed combination as a whole.
Id. (citing In re Kao, 639 F.3d 1057, 1068–69 (Fed. Cir. 2011); WBIP, LLC
v. Kohler Co., 829 F.3d 1317, 1331 (Fed. Cir. 2016)).
      At this stage of the proceeding, we determine, based on the current
record, Patent Owner’s objective evidence is entitled to very little weight.
Patent Owner does not provide any evidence to demonstrate a nexus
between the claimed invention and the purported objective evidence. See,
e.g., Prelim. Resp. 61 (stating that the product introduced in 2013 was
“based on and including each of the claimed elements of the ’444 patent,”
but offering no evidence to demonstrate how the product corresponds to the
limitations of a claim), 62 (stating that a product allegedly praised by
consumers and reviewers was “based on the ’444 patent,” but not

                                      20
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 22 of 39
IPR2020-00423
Patent 8,869,444 B2
demonstrating that the product was co-extensive or nearly co-extensive with
any claim of the ’444 patent). Also, Petitioner has not had an opportunity to
present evidence in rebuttal to Patent Owner’s contentions with respect to
the objective evidence. As such, we do not have the benefit of a complete
record to make a determination as to whether Patent Owner has presented
sufficient evidence of secondary considerations to outweigh Petitioner’s
evidence in support of this obviousness ground.
      In conclusion, for the reasons provided above, we determine, on the
current record, that the information in the Petition demonstrates a reasonable
likelihood Petitioner would prevail in its contention that claim 1 is
unpatentable under 35 U.S.C. § 103(a) over Forjot.
          b) Claims 6 and 10
      Both Petitioner and Patent Owner treat independent claims 6 and 10
the same as claim 1. See Pet. 16–21; Prelim. Resp. 34–41. For the reasons
provided above, in connection with our analysis of claim 1, we determine,
on the current record, that the information in the Petition demonstrates a
reasonable likelihood Petitioner would prevail in its contention that claims 6
and 10 are unpatentable under 35 U.S.C. § 103(a) over Forjot.
          c) Dependent claims 2, 11, and 12
      Dependent claims 2, 11, and 12 require, in relevant part, that the flaps
be made of an elastomeric material. Ex. 1001, 6:16–20 (claim 2), 7:4–6
(claim 11), 7:7–10 (claim 12, which depends from claim 11). Petitioner
argues that “it would have been obvious to use known elastomeric materials”
given Forjot’s teaching that its cuff “obtain[s] a certain elasticity” to receive
a user’s arm. Pet. 22 (referencing Ex. 1008, 2:4–5; Ex. 1002 ¶ 62).
      Petitioner also argues that Morgan discloses that its forearm supports
are made of plastic. Pet. 22 (referencing Ex. 1010, 5:53; Ex. 1002 ¶ 63).

                                       21
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 23 of 39
IPR2020-00423
Patent 8,869,444 B2
Petitioner argues that “[p]lastics having elasticity include ‘elastomeric
materials,’ and the use of elastomeric materials for forearm accessories was
well known in the art.” Id. (referencing Ex. 1002 ¶ 63; Ex. 1012). Petitioner
reasons that “[u]sing elastomeric materials instead of a metal having elastic
properties is a ‘mere substitution of one element for another known in the
field’ to ‘yield a predicable result’ and therefore obvious.” Id. at 22–23
(quoting KSR Int’l Co., 550 U.S. at 416). Petitioner argues that “[a]rmed
with the teaching in Forjot that the cuff has a ‘certain elasticity,’ one skilled
in the art would have been taught by Forjot and Morgan to use elastomeric
materials for the cuff of Forjot.” Id. at 26–27 (referencing Ex. 1002 ¶ 63).
Petitioner adds that “[s]uch a choice could have been motivated by the cost
or availability of materials, ease of manufacture, user comfort, or the more
resilient characteristics of elastomers versus stainless steel.” Id. at 23
(referencing Ex. 1002 ¶ 64).
         Patent Owner argues that Forjot’s cuff is made of metal and metal is
not an elastomeric material. Prelim. Resp. 42 (referencing Ex. 2001 ¶ 34).
Patent Owner adds that Forjot discloses that its cuff “form[s] a clamp to
rigidly hold the forearm of the hunter.” Id. (quoting Ex. 1008, 2:56–58).
Patent Owner argues that this express disclosure for rigidity teaches away
from using elastomeric materials. Id. at 43 (referencing Ex. 2001 ¶ 35).
Patent Owner also argues that Morgan does not disclose forearm supports
made of an elastomeric material, as Morgan’s supports are rigid plastic. Id.
at 44.
         We understand Petitioner’s position, on the limited record before us,
to be that, given the teachings in Forjot that its metal cuff requires some
flexibility and, at the time of the invention of the ’444 patent, plastics were a
well-known material in the industry (as evidenced by Morgan), a person

                                        22
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 24 of 39
IPR2020-00423
Patent 8,869,444 B2
having ordinary skill in the art would have had reason to modify Forjot to
include a flexible plastic cuff, which would be made of an elastomeric
material. See, e.g., Pet. 26–27 (explaining the obviousness position as to
claims 2 and 11 based on the combined teachings of Forjot and Morgan).
      We do not agree with Patent Owner, on the current record, that Forjot
teaches away from the proposed modification. “A reference may be said to
teach away when a person of ordinary skill, upon reading the reference . . .
would be led in a direction divergent from the path that was taken by the
applicant.” In re Haruna, 249 F.3d 1327, 1335 (Fed. Cir. 2001) (quoting
Tec Air, Inc. v. Denso Mfg. Mich. Inc., 192 F.3d 1353, 1360 (Fed. Cir.
1999)); see, e.g., In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)
(holding that, to teach away, the prior art must “criticize, discredit, or
otherwise discourage the solution claimed”). We preliminarily determine
that the language in Forjot relied on by Patent Owner does not “criticize,
discredit, or otherwise discourage” the proposed modification. Also, Patent
Owner’s argument ignores the entire proposed modification, which also
includes a strap to hold the cuff to the hunter’s forearm.
      Accordingly, we determine, on the current record, that the information
in the Petition demonstrates a reasonable likelihood Petitioner would prevail
in its contention that claims 2, 11, and 12 are unpatentable under 35 U.S.C.
§ 103(a) over Forjot.
          d) Dependent claims 3 and 13
      Dependent claims 3 and 13 require, in relevant part, that the recited
passage extend entirely through the recited body. Ex. 1001, 6:21–23 (claim
3), 7:11–13 (claim 13). Petitioner contends that Forjot discloses a passage
that extends entirely through its cuff’s body. Pet. 23 (referencing Ex. 1008,
Fig. 2; annotated version of Forjot’s Fig. 1 at Pet. 18). In his declaration,

                                       23
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 25 of 39
IPR2020-00423
Patent 8,869,444 B2
Mr. Nixon annotates Forjot’s Figure 1 to identify the passage, which shows
dashed lines (representing tube 2 within the identified passage) extending
the length of the passage. Ex. 1002 ¶ 49; Ex. 1008, Fig. 1.
         Patent Owner argues that Forjot’s Figure 2 cannot show the
longitudinal extent of its passage. Prelim. Resp. 45–46. Patent Owner
argues that the cross section of tube 2 obscures the extent of the passage. Id.
at 46.
         We have considered Patent Owner’s argument, but do not find it
sufficient, at this stage of the proceeding, to demonstrate a deficiency in
Petitioner’s position. Forjot does not depict tube 2 in solid form, but instead
uses dashed lines to show the tube in phantom form. See Ex. 1008, Fig. 1
(depicting dashed lines of tube 2 extending the length of cuff 1); see also id.
at 1:45–47 (indicating that Figure 1 shows “an underwater pistol or rifle . . .
by dashed lines”). As such, Petitioner has made the requisite showing, at
this stage of the proceeding, that the subject matter of claims 3 and 13 are
disclosed by Forjot. Accordingly, we determine, on the current record, that
the information in the Petition demonstrates a reasonable likelihood
Petitioner would prevail in its contention that claims 3 and 13 are
unpatentable under 35 U.S.C. § 103(a) over Forjot.
            e) Dependent claims 4, 5, and 14
         Dependent claim 4 requires the strap to encircle the flaps, and claims
5 and 14 require the strap to encircle the flaps and passage. Ex. 1001, 6:24–
27 (claims 4 and 5), 7:14–16 (claim 14). Petitioner contends that “[u]sing
the strap as a belt to encircle the entire cuff body including the passage and
cinch the ends of the straps together would be the simplest way to apply the
strap.” Pet. 23–24 (referencing Ex. 1002 ¶ 66). Petitioner also relies on the



                                        24
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 26 of 39
IPR2020-00423
Patent 8,869,444 B2
language in the ’444 patent Specification at column 4, lines 19 to 22 to
support its position. Id.
         Patent Owner argues that Mr. Nixon’s position is unsupported.
Prelim. Resp. 47–48. Patent Owner also argues that Petitioner’s reliance on
the ’444 patent Specification amounts to hindsight reasoning. Id. at 47.
         When we do institute trial, as here, we must institute on all challenged
claims and grounds. SAS Inst., Inc. v. Iancu, 138 S. Ct. 1348, 1355–56
(2018); see also PGS Geophysical AS v. Iancu, 891 F.3d 1354, 1360 (Fed.
Cir. 2018) (“Equal treatment of claims and grounds for institution purposes
has pervasive support in SAS.”); Consolidated Trial Practice Guide 64 (Nov.
2019), available at
https://www.uspto.gov/sites/default/files/documents/tpgnov.pdf?MURL
(“The Board will not institute on fewer than all claims or all challenges in a
petition.”). We acknowledge that Patent Owner identifies a weakness in
Petitioner’s position. We will consider this issue on the complete trial
record.
            f) Dependent claims 7 and 8
         Dependent claim 7 requires the support structure be a buffer tube, and
claim 8 requires the support structure to be something other than a buffer
tube. Ex. 1001, 6:47–50. Petitioner contends that Forjot’s tube 2
corresponds to the recited buffer tube. Pet. 24. Petitioner contends, with
respect to claim 8, “[t]here are hundreds if not thousands of ways to provide
a support structure on a firearm that is ‘other than a buffer tube.’” Id.
(referencing Ex. 1002 ¶ 68; Ex. 1009, 2:20; Ex. 1010, 4:25; Ex. 1011, 1:61).
Petitioner argues that it would have been “obvious to choose any of these
known structures according to their intended use.” Id. (referencing Ex. 1002
¶ 68).

                                        25
     Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 27 of 39
IPR2020-00423
Patent 8,869,444 B2
       Patent Owner argues that “[o]ne of ordinary skill in the field of
firearms and firearms accessories would recognize ‘buffer tube’ to be a term
of art.” Prelim. Resp. 48 (referencing Ex. 2001 ¶ 36). Patent Owner
continues that the term “buffer tube” “refers specifically to a component of a
firearm that houses the firearm’s sliding buffer and buffer spring
components.” Id. (referencing Ex. 2001 ¶ 36). Patent Owner concludes,
“[n]o tube that is unrelated to the foregoing bolt return function can be
properly understood to be a ‘buffer tube.’” Id. at 49 (referencing Ex. 2001
¶ 36). Patent Owner does not directly address Petitioner’s contention with
respect to claim 8.
       We note that neither party offered an express construction for the term
“buffer tube” (including evidence, other than declaration evidence by
Dr. Harrison,10 as to the ordinary and customary meaning of the term “buffer
tube”) nor does the ’444 patent Specification provide a definition of “buffer
tube.” We will address these claims on the complete trial record, including
any claim construction analysis for the term “buffer tube,” to the extent
included in the record. We take this opportunity to note, however, that we
read claims 7 and 8 to require the support structure to be either a buffer tube
or not. As such, to the extent that evidence during trial supports a finding
that Forjot’s tube 2 is not a buffer tube, that evidence would seem to equally
support a finding that tube 2 satisfies the requirement of claim 8.




10
  We give little weight to Dr. Harrison’s testimony at this stage of the
proceeding, as he provides no support for his testimony and Petitioner has
not had the opportunity to respond to this testimony. See 37 C.F.R. 42.65(a)
(“Expert testimony that does not disclose the underlying facts or data on
which the opinion is based is entitled to little or no weight.”).

                                      26
    Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 28 of 39
IPR2020-00423
Patent 8,869,444 B2
          g) Dependent claim 9
       Claim 9 depends from claim 6 and additionally recites a “bracket
secured to said handgun and said support structure secured to said bracket.”
Ex. 1001, 6:51–53. Petitioner contends that Forjot discloses that tube 2 is
attached to butt 5 by any known means, either with or without a joint.
Pet. 25. Petitioner argues that “[b]rackets and joints have been used for
centuries to mechanically connect parts of firearms together. It would have
been obvious to substitute a bracket for a joint to hold tube 2 in Forjot.” Id.
(referencing Ex. 1002 ¶ 69). Petitioner continues that “[t]his is the
substitution of one known element for another according to its known
function and is obvious.” Id. at 25 (referencing Ex. 1002 ¶ 69). Patent
Owner does not challenge Petitioner’s contentions with respect to this claim
at this time.
       We determine, on the current record, that the information in the
Petition demonstrates a reasonable likelihood Petitioner would prevail in its
contention that claim 9 is unpatentable under 35 U.S.C. § 103(a) over Forjot.
   E. Grounds 2–4: Claims 1–14 as Allegedly Obvious Over Forjot and
      Baricos, Morgan, or Deckard
       Petitioner contends that Forjot, in combination with Baricos, Morgan,
or Deckard, renders obvious the subject matter of independent claims 1, 6,
and 10 and dependent claims 2–5, 7–9, and 11–14. Pet. 2, 25–28. In the
subsections below, we discuss the scope and content of the prior art and any
differences between the claimed subject matter and the prior art, focusing on
the “strap” limitation. We addressed Patent Owner’s objective evidence
above, in connection with our analysis of claim 1 under Ground 1, and our
analysis of Patent Owner’s objective evidence is similarly applicable to
Grounds 2–4.


                                      27
     Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 29 of 39
IPR2020-00423
Patent 8,869,444 B2
       1. Independent claims 1, 6, and 10
       For each of Grounds 2, 3, and 4, Petitioner incorporates its
contentions with respect to Ground 1. Pet. 25–27. For the “strap”
limitations of independent claims 1, 6, and 10, Petitioner contends that
Baricos, Morgan, and Deckard disclose the subject matter of the limitation.
Pet. 25–27. With respect to Baricos, Petitioner contends that it would have
been obvious to add a strap to Forjot’s cuff 1 based on Baricos’s teaching of
strap 232 on cradle 230. Id. at 25–26 (referencing Ex. 1009, 2:36–50;
Ex. 1002 ¶ 58; Ex. 1008, 2:5–611). With respect to Morgan, Petitioner
contends that it would have been obvious to add a strap to Forjot’s cuff 1
based on Morgan’s teaching of straps 142 for wrist support 136 and forearm
support 138. Id. at 26 (referencing Ex. 1002 ¶ 59; Ex. 1008, 2:67–68;
Ex. 1010, 1:7–8). With respect to Deckard, Petitioner contends that it would
have been obvious to add a strap to Forjot’s cuff 1 based on Deckard’s
teaching of straps 13 and 14 used to secure mounting unit 10 to a user’s
forearm. Id. at 27 (referencing Ex. 1002 ¶ 60; Ex. 1008, 2:48–50; Ex. 1011,
1:58–60).
       Petitioner reasons “a person skilled in the art would have been
motivated to combine each of these references with Forjot because the
combination involves using a known firearm accessory (a strap) in a known
way (to secure a firearm support to a user’s forearm) to yield predicable
results (more secure support and better aim – both goals of Forjot).”
Pet. 27–28 (referencing Ex. 1002 ¶ 57; KSR Int’l Co., 550 U.S. at 416 (An


11
  Petitioner’s citation to Exhibit 1001 appears to be a typographical error in
view of the quoted language in the accompanying parenthetical. As the
quoted language is in Exhibit 1008, we understand Petitioner to be
referencing to Exhibit 1008, instead of Exhibit 1001.

                                      28
    Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 30 of 39
IPR2020-00423
Patent 8,869,444 B2
invention must be more than “the predicable use of prior art elements
according to their established functions.”)).
       Patent Owner argues that a person having ordinary skill in the art
would not have been motivated to modify Forjot with the teachings of
Baricos, Morgan, or Deckard. See Prelim. Resp. 50–53 (addressing
Baricos), 53–56 (addressing Morgan), 56–60 (addressing Deckard). For
each of the three grounds, Patent Owner argues that
       Because Forjot describes the invention as already providing the
       more secure attachment in an absolute and perfect way, there
       would be no motivation for a [person having ordinary skill in the
       art] to add a strap to the device, particularly when doing so would
       frustrate other useful benefits of the Forjot device (e.g.,
       preventing injury to a hunter by providing for quick release and
       allowing for easy and quick engagement).
Id. at 50, 54, 57.
       For each of the three grounds, Patent Owner also argues that
Petitioner has failed to explain adequately why a person having ordinary
skill in the art would not have modified each reference by incorporating
Forjot’s cuff into each of the reference’s weapons systems. Prelim.
Resp. 51–52, 54–56, 58–59; see, e.g., id. at 51 (depicting a modified version
of Baricos’s Figure 1, with Forjot’s cuff replacing cradle 230 and strap 232).
       Patent Owner also argues that a person having ordinary skill in the art
would not combine the “spear gun teachings” of Forjot with the system of
Baricos, because Forjot’s goal is to improve aiming and Baricos uses a
helmet-based heads-up display to aim. Prelim. Resp. 50–51. With respect




                                       29
     Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 31 of 39
IPR2020-00423
Patent 8,869,444 B2
to Deckard, Patent Owner argues that Deckard’s “sleeve concealment is
inapplicable to spear hunting.” Id. at 57–58. 12
       We have considered Patent Owner’s arguments, but do not find them
sufficient, at this stage of the proceeding, to demonstrate a deficiency in
Petitioner’s position. First, as we discussed above in connection with our
analysis of claim 1 under Ground 1, we are not persuaded, on the current
record, that adding a strap to Forjot frustrates a requirement that Forjot’s
cuff be quick release. Second, with respect to Patent Owner’s contentions
that Petitioner did not explain why a person having ordinary skill in the art
would not have modified the weapon systems of Baricos, Morgan, and
Deckard to include Forjot’s cuff, rather than modify Forjot by adding a
strap, we do not understand the law governing obviousness to require such
an analysis. Finally, to the extent that Patent Owner argues that Baricos and
Deckard are non-analogous art, we determine that Patent Owner does not
produce sufficient arguments and evidence, at this stage of the proceeding,
to support such a position.
       Accordingly, for the reasons provided above, including reasons made
in connection with our analysis of claims 1, 6, and 10 under Ground 1, we
determine, on the current record, that the information in the Petition
demonstrates a reasonable likelihood Petitioner would prevail in its
contention that claims 1, 6, and 10 are unpatentable under 35 U.S.C.
§ 103(a) over Forjot and Baricos, Morgan, or Deckard.




12
  Patent Owner also criticizes reasoning provided by Petitioner because of
how Morgan’s gun attaches to its brace. Prelim. Resp. 54 (citing Pet. 27).
This argument seems to apply to a statement by Petitioner about Deckard,
not Morgan.

                                       30
     Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 32 of 39
IPR2020-00423
Patent 8,869,444 B2
       2. Dependent claims 2–5, 7–9, and 11–14
       Petitioner states “[t]he arguments regarding dependent claims 2–5, 7–
9, and 11–14 apply to each of Grounds 1–4.” Pet. 21 n.7. 13 We address
Petitioner’s positions and Patent Owner’s arguments with respect to the
dependent claims above, in connection with our analysis of Ground 1.


                    III. DISCRETION UNDER § 325(D)
       Patent Owner contends that we should exercise our discretion under
35 U.S.C. § 325(d) to deny the Petition. Prelim. Resp. 11. Patent Owner
argues that
       [t]he main prior art relied upon by Petitioner, Forjot, is the
       functional equivalent to the main reference cited by the Office
       during prosecution [of the ’444 patent] (Owen) because 1) each
       consists of a firearm with a cuff attached to the rear into which a
       user’s forearm is placed and 2) each must be easily removable to
       prevent harm coming to the user.
Id. at 12. Patent Owner argues that the Petition presents cumulative art to
the art examined during prosecution of the application that matured into the
’444 patent and that Petitioner does not identify any error by the examiner.
Id. Patent Owner then goes through the six factors from our precedential
decision in Becton, Dickinson & Co. v. B. Braun Melsungen AG, IPR2017-
01586, Paper 8 (PTAB Dec. 15, 2017) (precedential as to § III.C.5, first
paragraph) (“Becton, Dickinson”). Id. at 11–31.
       Because we determine that Forjot was not considered by the examiner
and Forjot is not cumulative to the prior art that was considered by the
examiner, we do not exercise discretion under § 325(d) to deny institution.


13
  Petitioner additionally addresses claims 2 and 11 in its analysis of Ground
3. Pet. 26–27.

                                       31
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 33 of 39
IPR2020-00423
Patent 8,869,444 B2
In our analysis, we address Patent Owner’s contentions with respect to the
Becton, Dickinson factors in light of our precedential decision in Advanced
Bionics, LLC v. MED-EL Elektromedizinische Geräte GmbH, IPR2019-
01469, Paper 6 (PTAB Feb. 13, 2020) (“Advanced Bionics”).
   A. Applicable Framework
      Section 325(d) provides that, in determining whether to institute an
inter partes review, “the Director may take into account whether, and reject
the petition or request because, the same or substantially the same prior art
or arguments previously were presented to the Office.” 35 U.S.C. § 325(d)
(2018). The Board uses a two-part framework in determining whether to
exercise its discretion under § 325(d), specifically:
      (1) whether the same or substantially the same art previously was
      presented to the Office or whether the same or substantially the
      same arguments previously were presented to the Office; and (2)
      if either condition of the first part of the framework is satisfied,
      whether the petitioner has demonstrated that the Office erred in
      a manner material to the patentability of challenged claims.
Advanced Bionics, Paper 6 at 8.
      In applying the two-part framework, we consider several non-
exclusive factors from Becton, Dickinson: (a) the similarities and material
differences between the asserted art and the prior art involved during
examination; (b) the cumulative nature of the asserted art and the prior art
evaluated during examination; (c) the extent to which the asserted art was
evaluated during examination, including whether the prior art was the basis
for rejection; (d) the extent of the overlap between the arguments made
during examination and the manner in which Petitioner relies on the prior art
or Patent Owner distinguishes the prior art; (e) whether Petitioner has
pointed out sufficiently how the examiner erred in its evaluation of the



                                       32
    Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 34 of 39
IPR2020-00423
Patent 8,869,444 B2
asserted prior art; and (f) the extent to which additional evidence and facts
presented in the Petition warrant reconsideration of the prior art or
arguments. Becton, Dickinson, Paper 8 at 17–18. If, after review of factors
(a), (b), and (d), we determine that the same or substantially the same art or
arguments previously were presented to the Office, then we review factors
(c), (e), and (f), which relate to whether the petitioner demonstrates that the
Office erred in a manner material to the patentability of the challenged
claims. Advanced Bionics, Paper 6 at 10.
   B. Discussion
       With respect to factor (a), Patent Owner contends, “Forjot and Owen
are similar in structure and function, and Forjot is relied upon in the same
manner as Owen was used by the [e]xaminer in forming two rejections.
Thus, Forjot is cumulative of Owen, which the Office has cited.” Prelim.
Resp. 13. Patent Owner argues that Petitioner asserts Forjot for the same
claim limitations upon which the examiner relied on Owen, that is, all of the
limitations except for the recited strap. Id. Patent Owner adds “Forjot does
not add any structures or functions not already considered by the Office.”
Id. at 15.
       Even if we agree with Patent Owner that Forjot and Owen disclose
devices that are similar in structure, we do not agree that the two references
disclose devices that are similar in function. Owen discloses “[a] ski-pole or
crutch.” Ex. 1005, code (57). An object of Owen’s “invention is to provide
a skier or the like with increased mobility and safety.” Ex. 1005, 1:57–58.
We reproduce Owen’s Figures 1 and 13, below.




                                       33
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 35 of 39
IPR2020-00423
Patent 8,869,444 B2




      Figure 1 depicts “a side elevation of a ski-pole with an arm in cane
and forearm mode,” and Figure 13 depicts “a side elevation of a typical
combination of a ski-pole with a gun.” Ex. 1005, 2:18–19, 42–43. In either
embodiment, the device functions as a ski-pole. As Owen discloses, the
      invention is intended for all types of skiing by able-bodied skiers,
      mainly various types of free style skiing, [so] the impacts on the
      tip of the ski-pole can be large and at any angle. The upward or
      axial force could easily exceed the strength of a healthy arm.
      However, since the elbow bends back and the yoke unlocks
      forward, a tip overload results in a safe toggling action from
      forearm mode to cane mode.
Id. at 1:66–2:5. As the patentee characterized Owen during prosecution,
“Owen is directed toward a ski-pole (crutch) with a forearm yoke that



                                      34
      Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 36 of 39
IPR2020-00423
Patent 8,869,444 B2
unlocks or swings forwardly away from a user’s forearm when the tip of the
ski-pole is snagged to prevent breaking the user’s forearm.” Ex. 1003, 147,
172; see also id. at 146–149, 171–173 (quoting Ex. 1005, 1:60–2:5).
         In contrast, Forjot is directed to a gun and cuff used underwater for
hunting. A user does not put weight on Forjot’s assembly. A user of
Forjot’s device would not encounter the same risk if the end of its gun were
snagged. See, e.g., Pet. 20 (“Adding the claimed strap to Forjot does not
pose the same problem as adding a strap to Owen. As noted, Owen was
directed to a ski pole and the applicant argued that the strap could cause
injury when skiing.”). This difference in function between Forjot and Owen
is significant, as we discuss below in addressing factor (d), because the
arguments made by the patentee to overcome Owen were based on Owen’s
function as a ski pole. See Ex. 1003, 146–149, 171–173.
         With respect to Forjot and factor (b), Patent Owner repeats “Petitioner
relies on Forjot in the same manner as Owen was cited by the [e]xaminer,
meaning these arguments were already substantively considered.” Prelim.
Resp. 25. We do not agree. As we discuss below, in connection with factor
(d), one reference teaches a cuff used to stabilize an underwater weapon and
the other teaches a ski-pole/gun combination, and these differences go
directly to the patentee’s arguments made to overcome Owen.
         With respect to Forjot and factor (d), Patent Owner contends that,
during prosecution, the patentee argued that the combination of Owen an
Obitts 14 (relied by the examiner for disclosing a securement strap) would
render Owen inoperable for its intended purpose. Prelim. Resp. 27. Patent
Owner argues that, in the same way, the Petitioner’s assertion of adding a


14
     Obitts, US 6,279,591 B1, issued August 28, 2001 (Ex. 1006, “Obitts”).

                                        35
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 37 of 39
IPR2020-00423
Patent 8,869,444 B2
strap to Forjot renders it inoperable for its intended purpose. Id. at 28–29.
Petitioner argues that “Forjot is concerned with the same goal as the ’444
patent, i.e., to stabilize and aim a handgun [and] [a]dding a strap to further
secure the user’s forearm within the flaps of Forjot would not have raised
any of applicant’s expressed concerns with adding a strap to Owen.”
Pet. 20.
      As we discussed above in Section II.D.1.a, we do not agree with
Patent Owner, at least on the current record, that Petitioner’s proposed
modification to add a strap to Forjot renders Forjot inoperable for its
intended purpose. As Petitioner points out (and Patent Owner
acknowledges), the patentee overcame the rejection over Owen and Obitts
by arguing that a person having ordinary skill in the art would not have
modified Owen by adding a strap because such a modification “would
prevent [Owen’s] yoke from ‘swing[ing] forward away from the forearm,’
and render Owen inoperable for its intended purpose (e.g., preventing injury
to a person’s arm).” Ex. 1003, 148, 173; see Pet. 8–10; Prelim. Resp. 27.
As explained above, we determine that preventing injury to a person’s arm is
not the intended purpose of Forjot. Further, as we explained above, on the
current record, we determine that Patent Owner misreads the “quick release”
language in Forjot. Cf. Prelim. Resp. 28–29 (relying on the “quick release”
language in Forjot in arguing its intended purpose).
      Importantly, the patentee successfully argued over Owen during
prosecution of the application that matured into the ’444 patent based on
Owen functioning as a ski pole, where the pole had to support a user and a
strap would prevent the yoke of Owen to swing free, thus possibly causing
injury to a user. Forjot is not a ski pole, and Forjot’s gun does not support a
user’s weight. The distinction between the functions of Owen and Forjot

                                       36
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 38 of 39
IPR2020-00423
Patent 8,869,444 B2
results in no overlap between the arguments with respect to Owen made
during examination and the manner in which Petitioner relies on Forjot.
      Because, in evaluating factors (a), (b), and (d), we determine that
neither “the same or substantially the same art” nor “the same or
substantially the same arguments previously were presented to the Office,”
we need not move to the second part of the Advanced Bionics framework.
Advanced Bionics, Paper 6 at 8, 10. Accordingly, we do not exercise
discretion under § 325(d) to deny institution of trial.


                              IV. CONCLUSION
      After considering all the evidence and arguments presently before us,
we determine Petitioner has established a reasonable likelihood that it would
prevail with respect to at least one of the Challenged Claims. Accordingly,
we institute an inter partes review on all Challenged Claims and grounds.


                                  V. ORDER
      In consideration of the foregoing, it is hereby:
      ORDERED that, pursuant to 35 U.S.C. § 314(a), an inter partes
review is instituted as to claims 1–14 (the Challenged Claims) of the ’444
patent; and
      FURTHER ORDERED that pursuant to 35 U.S.C. § 314(c) and
37 C.F.R. § 42.4, notice is hereby given of the institution of a trial, which
commences on the entry date of this Order.




                                       37
   Case 1:19-cv-00792-PB Document 74-1 Filed 07/02/20 Page 39 of 39
IPR2020-00423
Patent 8,869,444 B2
FOR PETITIONER:

Christopher S. Schultz
Joseph M. Maraia
BURNS & LEVINSON LLP
cschultz@burnslev.com
jmaraia@burnslev.com


FOR PATENT OWNER:

Brittany J. Maxey-Fisher
William R. Brees (admitted pro hac vice)
MAXEY-FISHER, PLLC
bmaxeyfisher@maxeyfisher.com
wbrees@maxeyfisher.com




                                   38
